Citation Nr: 1340483	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  09-27 271	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a disability rating higher than 30 percent for migraine headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1987 to May 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 2008, of a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2011, the Veteran did not report for a hearing before the Board. 

In a decision in May 2011, the Board denied the claim for increase for migraine headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order in October 2011, the Court granted a Joint Motion for Remand and vacated the Board's decision and remanded the case to the Board for readjudication consistent with the Joint Motion. 

In April 2012, the Board remanded the matter for additional development.  The case has been returned to the Board for further appellate review.  

While on appeal in rating decision in March 2013, the RO increased the rating to 30 percent.  As the Veteran has continued to contest the assigned rating, and as the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In October 2013, the Veteran waived initial agency of original jurisdiction (AOJ) consideration of evidence submitted since the supplemental statement of the case in September 2013. 

This appeal was processed using the electronic claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the appeal, migraine headaches are manifested by frequent and prostrating attacks, but the migraine headaches are not productive of severe economic inadaptability. 


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2012).  

Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  







Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The RO provided pre-adjudication VCAA notice by letter dated in September 2007.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).   




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant n obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

The Veteran was afforded VA examinations in May 2008, June 2010, May 2012, and July 2013.  As the reports of the VA examinations are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examinations reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim decided herein is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles and Criteria 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 


VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Migraine headaches are rated under Diagnostic Code 8100.  Under Diagnostic Code 8100, the criteria for a 30 percent rating are migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  The criteria for a 50 percent rate are migraine headaches with very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  

Evidence 

On VA examination in May 2008, the headaches were not prostrating and ordinary activity was possible, but the effects on traveling, feeding, bathing, and dressing were severe.  The Veteran was employed, but there was increased absenteeism and decreased concentration at work  






On VA examinations in June 2010 and in May 2012, it was noted that the Veteran had characteristic prostrating attacks more frequently than once a month.  On the VA examination in May 2012, it was noted that the Veteran had to leave work 4 to 6 times a month.

After ending one job as a manufacturing operator in June 2013, that same month the Veteran began working as a warehouse worker for a different employer.  In August 2013, it was reported that the Veteran worked 40 hours a week from June 2013 to August 2013 and that he missed three days of work.  

In July 2013 on VA examination, the Veteran complained of headaches that impacted his employment because he had to lie down and rest during a headache.  The VA examiner noted that the Veteran complained of missing several days of work due to headaches.  

In addition to the periods of full-time employment from March 2012 to June 2013 and from June 2013 to August 2013, in September 2013, it was reported that the Veteran also worked part-time (25 hours per week) as a security guard from September 2012 to the present, and he missed only 8 days of work due to unspecified disability.  

In September 2013, a representative of the company where the Veteran worked from May 2007 to May 2010 stated that the Veteran on average missed 4 to 5 days of work a month.

Analysis 

The criteria for a 50 percent rate are migraine headaches with very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.




Stated different differently, the rating criteria are conjunctive that is both the frequency of the headaches and severe economic inadaptability must be shown.  

"Economic inadaptability" is not defined, but Diagnostic Code 8100 does not require that the Veteran completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Based on the evidence of record, the Veteran's migraine headaches do not more nearly approximate or equate to the criteria for the next higher rating during the entire appeal period.

Although the Veteran has frequent headaches, severe economic inadaptability due to headaches is not shown.  Throughout the appeal period the Veteran has been employed although he has changed jobs and he also has had a second part-time job. 

While there is evidence of absenteeism, there is no evidence of physical restrictions on employment or loss of earnings or a down grade in position or an adverse employee action due to absenteeism or to poor performance due to headaches.  In other words, the Veteran is capable of working a full time job without evidence of any adverse economic impact due to headaches.  As severe economic inadaptability due to headaches is not shown a rating higher than 30 percent at any time during the appeal period is not warranted. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. 







The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The service-connected migraine headaches are manifested by characteristic prostrating attacks.  The headaches and the resulting impairment are contemplated by the rating schedule under Diagnostic Codes 8100.  The Board finds that the schedular rating criteria reasonably describe the disability picture and the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule under Diagnostic Code 8100.  Therefore referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran did not raise and the record does not reasonably raise the claim for a total disability rating for compensation based on individual unemployability due to migraine headaches.  









See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase). 


ORDER

A rating higher than 30 percent for migraine headaches is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


